     Case 1:20-cv-01292-DAD-HBK Document 9 Filed 12/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAHI JONES,                                        No. 1:20-cv-01292-NONE-HBK
12                       Plaintiff,
13           v.                                          ORDER GRANTING MOTION FOR
                                                         EXTENSION and VOLUNTARY
14    CREDIT COUNSEL, INC.,                              DISMISSAL WITH PREJUDICE UNDER
                                                         FED. R. CIV. P. 41 (a)(1)(A)(i) and
15                       Defendant.                      ASSIGNMENT TO DISTRICT JUDGE
16                                                       (Doc. Nos. 7, 8).
17

18
            On December 1, 2020, Plaintiff filed a motion for extension of time to file dismissal
19
     documents. (Doc. No. 7). On December 22, 2020, Plaintiff filed a Notice of Voluntary Dismissal
20
     with Prejudice citing Fed. R. Civ. P. 41(a)(1)(A)(i), noting each party will bear their own respective
21
     fees and costs. (Doc. 8).
22
            Accordingly:
23
            1.      Plaintiff’s motion for an enlargement of time (Doc. No. 7) is GRANTED nunc pro
24
            tunc.
25
            2.      This action is dismissed with prejudice under Fed. R. Civ. P. 41(a)(1)(A)(i).
26
            3.      The Clerk of Court is respectfully directed to terminate all pending motions, assign
27
            this case to a district judge and close this case.
28
                                                         1
     Case 1:20-cv-01292-DAD-HBK Document 9 Filed 12/28/20 Page 2 of 2


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   December 28, 2020
 4                                        HELENA M. BARCH-KUCHTA
                                          UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
